Exhibit 10.2
 
REVENUE SHARING AGREEMENT


THIS REVENUE SHARING AGREEMENT (this “Agreement”) is executed this 3rd day of
April, 2013 (the “Closing Date”) by and between EV Pass Holdings, LLC (“EVP
Holding”), a wholly owned subsidiary of Car Charging Group, Inc. (“CCGI”)
located at 1691 Michigan Ave, Suite 601, Miami Beach, FL 33139, and Synapse
Sustainability Trust, Inc. (the “Trust”), a New York not for profit corporation,
located at 335 East Water Street, Syracuse, NY 13202.


WITNESSETH:


WHEREAS, CCGI and the Trust entered into the Equity Exchange Agreement (the
“Equity Exchange Agreement”) dated February 19, 2013, whereby the Trust
transferred all of its membership interests in EV Pass, LLC (“EV Pass”) to EVP
Holding for, among other things, 671,141 shares of CCGI restricted common stock
(the “CCGI Shares”), $100,000 in cash payable in four equal quarterly
installments; and


WHEREAS, pursuant to the terms of the Equity Exchange Agreement, the parties
agreed that the Trust was entitled to receive 3.6% of the revenues (net of
electricity, taxes and payment processing fees) earned from all current and
future electric vehicle (“EV”) charging units installed at any of the 68
locations specified in Schedule I of the Agreement (the “CNY Network”).


NOW THEREFORE, for and in consideration of the good and valuable consideration,
in hand paid, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
AGREEMENT


1.      Revenue Sharing.


a.      Commencing on the Closing Date and for any and all EV charging station
Transactions in the CNY Network consummated after such date, CCGI shall pay to
the Trust three and six tenths percent (3.6%) of the revenues (net of
electricity, taxes and payment processing fees) earned from all current and
future EV charging units installed in the CNY Network (the “Revenue Payments”).


b.      Definitions.  A “Transaction” under this Agreement is defined as an
Installation of the ChargePoint system by CCGI on the property owned, leased or
managed by a client. “Installation” shall mean in-the-ground installation of a
car charging unit at a location chosen by a client pursuant to the terms of a
fully-executed CCGI Exclusive Electric Car Charging Services Contract.


2.      Relationship of the Parties.  The Trust acknowledges that it has its own
independently established business which is separate and apart from CCGI.
Nothing in this Agreement shall constitute or be deemed to constitute a
partnership or joint venture between the parties hereto or constitute or be
deemed to constitute any party the agent or employee of the other party for any
purpose whatsoever and neither party shall have authority or power to bind the
other or to contract in the name of, or create a liability against, the other in
any way or for any purpose. CCGI shall not be responsible for withholding taxes
with respect to the Trust’s Revenue Payments (if any) hereunder or in the
future. The Trust shall be solely responsible for filing all returns and paying
any income, social security or other tax levied upon or determined with respect
to the payments made to the Trust pursuant to this Agreement. Notwithstanding
the provisions of this paragraph, in the event any such taxes or payments are
ever assessed against CCGI, the Trust shall reimburse CCGI promptly for all sums
paid by CCGI, including any interest or penalties. The acceptance and
consummation of any Transaction shall be subject to acceptance of the terms and
conditions by CCGI in its sole and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Confidential Information.  All non-public information regarding CCGI of
any nature and in any form or medium, including but not limited to written,
oral, electronic or visual, which the Trust may obtain from any source, or is
made available to the Trust in the course of performing services under this
Agreement shall be deemed "Confidential Information". The Trust shall not use or
disclose to others, without the express written consent of CCGI. Confidential
Information shall include any reports, recommendations, analyses or information,
technical or otherwise.


a.      The Trust represents that its compliance with this Section will not
prohibit, restrict or impair the performance of its obligations under this
Agreement. The parties hereto acknowledge that disclosure or misuse of
Confidential Information may result in irreparable harm to CCGI, the amount of
which may be difficult to ascertain and which could not be adequately
compensated for by monetary damages and that, therefore, CCGI is entitled to
injunctive relief to enforce compliance with the terms of this Agreement. Such
right of injunctive relief shall be in addition to remedies otherwise available
at law and in equity, including monetary damages.


4.      Assignment. The Trust shall have the right to assign this Agreement to a
third party only upon the consent of CCGI; however, the Trust may assign its
fees due hereunder without such consent.


5.      Authority.  Each party represents and warrants that (a) it has the
authority to execute and carry out the terms of this Agreement and (b) its
signatory to this Agreement is authorized to bind that party to the terms of
this Agreement.


6.      Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and replaces all prior agreements and negotiations, whether written
or oral, with respect thereto.  This Agreement shall not be waived, altered or
amended except in writing executing by each party.


7.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.  The parties agree
that a signature page to this Agreement that is executed by a party and
transmitted via facsimile or email transmission shall have the same force and
effect as an original signature page.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
8.      Benefit.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties or their respective heirs, successors and
assigns any rights, remedies, obligations, or other liabilities under or by
reason of this Agreement.


9.      Arbitration.  All claims and disputes arising under or relating to this
Agreement are to be settled by binding arbitration in the State of Florida, or
another location mutually agreeable to the parties. The arbitration shall be
conducted on a confidential basis pursuant to the Commercial Arbitration Rules
of the American Arbitration Association. Any decision or award as a result of
any such arbitration proceeding shall be in writing and shall provide an
explanation for all conclusions of law and fact and shall include the assessment
of costs, expenses, and reasonable attorneys' fees to the prevailing party. Any
such arbitration shall be conducted by an arbitrator experienced in labor and
employment law and/or commercial law, and shall include a written record of the
arbitration hearing. The parties reserve the right to object to any individual
who shall be employed by or affiliated with a competing organization or entity.
An award of arbitration may be confirmed in a court of competent
jurisdiction.  The prevailing party shall be entitled to reimbursement pursuant
to Section 10, herein.
 
10.      Attorney’s Fees.  In the event of any dispute hereunder, the prevailing
party shall be entitled to recover all costs and expenses incurred by it in
connection with the enforcement of this Agreement, including all attorneys’ fees
on both trial and appellate levels.
 
11.      Notices: Any notice required to be given or otherwise given pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
certified mail, return receipt requested or sent recognized overnight courier
service to the address listed on the signature page of this Agreement.


12.      Severability.  In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.
 
SIGNATURE PAGE TO FOLLOW
 
 
Page 3

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO REVENUE SHARING AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Revenue Sharing Agreement
as of the date first written above.
 
EVP HOLDING, LLC
 
By: /s/ Michael D. Farkas                                                     
Michael D. Farkas
Chief Executive Officer
SYNAPSE SUSTAINABILITY TRUST, INC.
 
By: /s/ Eckardt C. Beck                                           
Name: Eckardt C. Beck
Title: Executive Director



 
 
Page 4

--------------------------------------------------------------------------------